United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                       May 30, 2007
                                       FIFTH CIRCUIT
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                         ____________

                                         No. 05-20153
                                         ____________


UNITED STATES OF AMERICA,

                              Plaintiff-Appellee,

versus

SUNG CHO (STEVE) HESTER; HYUN UU KIM,

                              Defendants-Appellants.


                          Appeals from the United States District Court
                               for the Southern District of Texas
                                        4:03-CR-477-2



Before GARWOOD, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*

         Sung Cho “Steve” Hester (“Hester”) and Hyun Uu Kim (“Kim”) appeal their convictions for

conspiracy to possess and possession with intent to distribute methamphetamine. Kim also appeals

his conviction for using and carrying a firearm during and in relation to a drug trafficking crime.

Having carefully considered each of Hester’s and Kim’s points of error in light of the record, the

written and oral arguments of the parties, and the applicable law, and having found no reversible


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
error, we affirm the defendants’ convictions. We decline to entertain Hester’s ineffective assistance

of counsel claim, which he raises for the first time in this appeal, but we do so without prejudice to

such rights as Hester may have to raise this issue collaterally in a motion under 28 U.S.C. § 2255.

See United States v. Gonzales, 436 F.3d 560, 581 (5th Cir. 2006).

       AFFIRMED.




                                                  2